IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


EDINBORO UNIVERSITY OF                   : No. 37 WAL 2016
PENNSYLVANIA, STATE SYSTEM OF            :
HIGHER EDUCATION,                        :
                                         : Petition for Allowance of Appeal from
                 Respondent              : the Order of the Commonwealth Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
ASSOCIATION OF PENNSYLVANIA              :
STATE COLLEGE AND UNIVERSITY             :
FACULTIES,                               :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.